
	

113 SRES 562 IS: Expressing the sense of the Senate that performance-based contracts for energy savings are a budget-neutral means to support the Federal Government in reducing its energy consumption without increasing spending while simultaneously supporting United States based jobs and economic development.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 562
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Coons (for himself, Mr. Hoeven, Mrs. Shaheen, Mr. Portman, Ms. Landrieu, Ms. Collins, Mr. Franken, Mr. Graham, Mr. Wyden, Mr. Chambliss, Mr. Menendez, Mr. Reed, Mr. Merkley, Mr. King, Mr. Schatz, Mr. Markey, Mr. Booker, Mr. Blumenthal, Ms. Warren, and Mr. Donnelly) submitted the following resolution; which was referred to the Committee on the Budget
		
		RESOLUTION
		Expressing the sense of the Senate that performance-based contracts for energy savings are a
			 budget-neutral means to support the Federal Government in reducing its
			 energy consumption without increasing spending while simultaneously
			 supporting United States based jobs and economic development.
	
	
		
			Whereas Energy Savings Performance Contracts and Utility Energy Service Contracts were first
			 authorized by Congress in 1986 and 1992 respectively and reduce energy
			 costs and consumption at Federal buildings and facilities without relying
			 on additional appropriations;
		
			Whereas the contracts are financed by a third-party and realize sufficient energy savings to cover
			 the cost of the financed improvements over the contract term;
		
			Whereas the contractor provides a guarantee of energy savings for the Energy Savings Performance
			 Contract and the utility provides energy savings performance assurances or
			 guarantees of the savings for the Utility Energy Service Contract;
		
			Whereas performance-based contracting is an opportunity for significant savings so much so that the
			 Oak Ridge National Laboratory has determined that under an Energy Savings
			 Performance Contract the total cost savings delivered to the Government is
			 nearly twice the guaranteed amount;
		
			Whereas the Energy Independence and Security Act of 2007 required a Government-wide audit of
			 facilities and, although to date only half of those buildings have been
			 surveyed, it has been established that at least $9,000,000,000 worth of
			 energy savings that could be achieved within a decade;
		
			Whereas the Office of Management and Budget first recognized savings from Energy Savings
			 Performance Contracts and Utility Energy Service Contracts on an annual
			 basis throughout the term of the contract as far back as 1998;
		
			Whereas the Congressional Budget Office instead has determined that the full cost of the authority
			 to enter into the long-term contracts for capital investments be scored
			 upfront as new mandatory spending while the savings in energy costs that
			 flow from these investments be realized over time as part of the annual
			 appropriations process;
		
			Whereas this has continued to hinder the ability of Congress to pass legislation ensuring
			 additional energy and cost savings to the Federal Government through
			 utilization of these contracts despite their proven savings; and
		
			Whereas there is broad bipartisan and bicameral recognition in Congress of the value of these
			 energy saving contracts: Now, therefore, be it
		
	
		
			That it is the sense of the Senate that legislation regarding Energy Savings
			 Performance Contracts and Utility Energy Service Contracts, and
			 legislation which may lead to their use by the Federal Government, should
			 receive Congressional scoring treatment that allows future year guaranteed
			 discretionary savings to be counted against the mandatory spending
			 attributed to undertaking such contracts.
		
